Citation Nr: 0013687	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
and a skin disorder, due to undiagnosed illness.

2.  Entitlement to service connection for fatigue, memory 
loss, chest pain, diarrhea, muscle fatigue/pain, sleep 
problems, depression, and joint pain/fatigue, due to 
undiagnosed illness.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for disc bulge, L4-L5.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May to September 1978, 
and from September 1990 to May 1991.  This appeal arises from 
July 1995 and subsequent rating decisions of the Department 
of Veterans Affairs (VA), regional offices in Nashville, 
Tennessee, and Jackson, Mississippi (hereinafter, the RO). 

The issues of entitlement to an initial disability evaluation 
in excess of 10 percent for disc bulge, L4-L5, and 
entitlement to a total disability evaluation based on 
individual unemployability, will be addressed in the remand 
portion of this document.


FINDINGS OF FACT

1.  Shortness of breath and a skin disorder are shown to be 
due to known clinical diagnoses.

2.  There is no competent evidence of record to establish the 
presence of disability due to undiagnosed illness to include 
fatigue, memory loss, chest pain, diarrhea, muscle 
fatigue/pain, sleep problems, depression, and joint 
pain/fatigue.



CONCLUSION OF LAW

The claims for service connection for disability due to 
undiagnosed illness are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the United States Court of Veterans Appeals 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra).  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically:

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:


	(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and


	(ii)	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.


	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.


	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.


	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.


	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:


	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or 
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:

	(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

Applying this guidance to the case at hand, the Board 
concedes that the appellant served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The appellant's DD 214, Certificate of Release or 
Discharge from Active Duty clearly documents that he served 
in Southwest Asia from October 1990 to April 1991.  However, 
once beyond this initial consideration, the Board's attention 
turns to the medical nature of the claims at issue.  In this 
regard, the Board finds that the claims for service 
connection for shortness of breath and skin disorder are 
excluded by application of the regulation in light of their 
diagnoses on the VA examinations in 1994, 1995, and 1997.  
Those examinations diagnosed asthma, tinea pedis, 
dyshidrosis, and pityriasis rubra pilaris after consideration 
of the veteran's complaints.  38 C.F.R. § 3.317(a)(1)(ii) 
provides that the disability by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The record provides no evidence of 
skin problems or shortness of breath during service such to 
provide for consideration of the provisions for service 
connection on a direct incurrence basis.  See e.g. Combee v. 
Brown, 34 F3d 1039, 1043 (Fed. Cir. 1994).

The appellant's claims with respect to fatigue, memory loss, 
chest pain, diarrhea, muscle fatigue/pain, sleep problems, 
depression, and joint pain/fatigue have not clearly been 
attributed to any known diagnosis and as such, the Board 
proceeds with consideration of these claims pursuant to the 
above cited guidelines.  The General Counsel's opinion next 
provides that there must be proof of one or more signs or 
symptoms of undiagnosed illness.  The United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
witnesses "are perfectly competent to testify as to their 
first-hand observations of a [a veteran's] visible symptoms."  
Doran v. Brown, 6 Vet. App. 283, 288 (1994).  In this regard, 
the appellant's reports of his symptoms are deemed to be 
sufficient to meet this element as these symptoms are such to 
be reasonably susceptible to observation on his part.  
However, with respect to the third element for a well 
grounded claim, specifically proof of objective indications 
of chronic disability of 10 percent of more during the 
specified presumptive period, the General Counsel has 
interpreted § 3.317 to require "objective indications" other 
than the appellant's own statements or testimony.  The 
General Counsel noted that in discussing the requirement for 
proof of disability under 38 U.S.C. § 1117, the House 
Committee on Veterans' Affairs stated that, "the Committee 
intends that there must be some objective indication or 
showing of the disability which is observable by a person 
other than the veteran, or for which medical treatment has 
been sought."  H.R. Rep. No. 669, 103d Cong., 2d Sess. 7 
(1994).  The evidence of record fails to document proof of 
chronic disability due to fatigue, memory loss, chest pain, 
diarrhea, muscle fatigue/pain, sleep problems, depression, 
and joint pain/fatigue during the appellant's period of 
active duty in the Southwest Asia theater of operations.  
While he reported complaints related to the claimed symptoms 
on the VA examinations, there was no indication that the 
reported symptoms interfered with his employment.

In view of the above, the Board concludes that the appellant 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claims for 
service connection for fatigue, memory loss, chest pain, 
diarrhea, muscle fatigue/pain, sleep problems, depression, 
and joint pain/fatigue earaches are well grounded.  The 
record lacks objective indications, specifically evidence 
other than the appellant's own statements or testimony, of 
the alleged disorders either during service or currently.  
(The Board notes that gastroenteritis was noted in October 
1992; however, a chronic diarrhea disorder has not been 
demonstrated.)  Even assuming that the vague reports of 
symptomatology noted on VA examinations are found to meet the 
"objective indication" requirement, these claims fail to meet 
the fourth necessary element of a well grounded claim for 
undiagnosed illness, specifically evidence of a nexus between 
chronic disability and the alleged undiagnosed illness.  The 
record simply does not provide verification of "disability" 
attributable to the fatigue, memory loss, chest pain, 
diarrhea, muscle fatigue/pain, sleep problems, depression, 
and joint pain/fatigue.  The Board further notes that there 
was no indication from the VA examiners to suggest the 
presence of disability attributable to any undiagnosed 
illness.  Computer tomography and X-rays have shown no chest, 
joint or muscle pathology.  Psychiatric and psychological 
examinations have shown alcohol abuse and dependence, but 
have not demonstrated any objective evidence of memory loss, 
sleep problems, or depression.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
undiagnosed illness attributable to his service in the 
Southwest Asian theater of operations are inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to his period of service.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).





ORDER

Service connection for disabilities claimed as due to 
undiagnosed illness is denied.


REMAND

The veteran is seeking an increased initial disability 
evaluation for his service connected lower back disability.  
The veteran was last examined for VA compensation purposes in 
July 1997.  The VA examination did not contain the detailed 
findings necessary for proper evaluation of the veteran's 
claim, including comments on the functional loss associated 
with the service connected lower back disability.  The 
veteran's representative has requested another VA orthopedic 
examination.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "function loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
inadequate VA examination findings, makes it necessary for 
the veteran to undergo a VA orthopedic examination for 
assessment of the functional loss associated with the service 
connected lower back disability.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
lower back pathology.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the lower back, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  The examiner 
should comment on the impact of the 
service connected low back disorder on 
the veteran's ability to work.  Special 
attention should be given to the presence 
or absence of neurological deficits, 
pain, any limitation of motion, 
instability and weakness.  The 
examination reports should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the lumbosacral spine.  The 
report of examination should include 
complete rationale for the conclusions 
reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

Following the above, the RO should review the evidence and 
readjudicate the veteran's claims for an initial disability 
evaluation in excess of 10 percent for disc bulge, L4-L5, and 
for a total rating based on individual unemployability.  The 
veteran and his representative should be provided with an 
appropriate supplemental statement of the case.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



